Citation Nr: 1144526	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant had honorable active service from August 1988 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for paranoid schizophrenia.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 

In June 2008 the Board issued a decision denying service connection for paranoid schizophrenia.  The Board's decision also found the appellant's period of active service from April 15, 1992, to October 1, 1995, during which paranoid schizophrenia was first noted in the record, was under dishonorable conditions. 

The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in August 2009 that granted a joint motion of the parties to vacate the Board's decision denying service connection for paranoid schizophrenia and remanded the issue to the Board for further consideration.  The Court dismissed the appeal regarding the character of discharge issue. 

In January 2010 the Board issued a decision denying service connection for paranoid schizophrenia.  The appellant appealed that decision to the Court.  In June 2011, the Court issued a memorandum decision that vacated the Board's January 2010 decision and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.


FINDINGS OF FACT

1.  The appellant does not have an acquired psychiatric disorder other than paranoid schizophrenia. 

2.  Paranoid schizophrenia was not present during honorable service or within one year of the appellant's discharge from service in April 1992 and is not etiologically related to his period of honorable active service. 


CONCLUSION OF LAW

Psychiatric disability, to include paranoid schizophrenia, was not incurred in or aggravated by the Veteran's period of honorable active service, and the incurrence or aggravation of a psychosis during that period may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the appellant has not been provided with a single letter that addresses all of the VCAA notice requirements, the Board finds that this deficiency has not prejudiced the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the appellant has been notified of the evidence necessary to substantiate his claim via written correspondence from, and telephone conversations with the RO, as well as RO decisions, the statement of the case, and supplemental statements of the case.  Moreover, he has demonstrated actual knowledge of the evidence most pertinent to substantiating his claim.  The appellant responded to a February 2007 letter (incorrectly dated in February 2006), which informed him of the evidence necessary to show that he was diagnosed with schizophrenia during a period of honorable service, by submitting testimonial evidence on this point.  The fact that the Board has found this evidence to be insufficient to grant the claim does not alter the Board's conclusion that the appellant in fact understands what is required to substantiate his claim. 

The Board has carefully reviewed the record and believes that it has addressed the concerns expressed by the parties in connection with the appeal to the Court.  The Court remanded the case in 2006 so that the appellant could be informed of alternative forms of evidence in place of service records; that notice was provided in February 2007.  The 2009 joint motion of the parties, as incorporated by the Court's Order, and the 2011 Memorandum Decision expressed no issues regarding duties to notify and assist.  The Board is confident that if any additional VCAA defects existed in its June 2008 decision, such defects would have been brought to the Court's attention in the interest of judicial economy. 

Although the appellant was not provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability for which service connection is sought until April 2008, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  As explained below, the Board has determined that service connection is not warranted for the appellant's psychiatric disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim was no more than harmless error. 

In light of the apparent absence of a portion of the service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  With respect to the VCAA, the Board finds that this heightened duty has been met.  The appellant submitted copies of many service treatment records and service personnel records.  The originating agency also obtained additional service treatment records and service personnel records.  Not all of the appellant's service treatment records and service personnel records could be obtained.  However, the record shows that the originating agency made many attempts to obtain additional records.  It contacted the U.S. Army Reserve Personnel Center, the National Personnel Records Center (NRPC), the Martin Army Hospital at Fort Benning, and Fort Benjamin Harrison, and the appellant was informed that these attempts were not completely successful.  In a December 2001 statement, the appellant indicated that he did not have any military medical records, other than those that he had already submitted.  As noted above, the record reveals frequent communication between the appellant and the originating agency by phone and letters.  The appellant's responses reveal that he knew what evidence was needed to support his claim, and what evidence was unavailable. 

In addition, in response to the August 2006 joint motion and the Board's December 2006 Remand, additional attempts were made by the originating agency to obtain service records and Social Security Administration (SSA) records.  Negative responses were received.  The appellant was notified by letter dated in February 2007 of the alternative forms of evidence that can be submitted in cases where service medical records have been destroyed or lost.  The originating agency also made additional attempts to contact the NPRC to request all available mental hygiene records concerning the appellant's entire periods of service from August 1988 to September 1999.  The originating agency received certification from the NPRC that all records had already been sent.  The Board further notes that the appellant was provided a VA psychiatric examination in January 2004. 

In sum, the appellant has been notified of the type of evidence that would tend to substitute for his missing service records, and the originating agency has made extensive efforts to obtain all outstanding service records.  There is no indication that additional pertinent records exist or that any additional notice would be productive.  The Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 



Analysis

The Board has reviewed all of the evidence in the appellant's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files show, or fail to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

As discussed above, the appellant received a dishonorable discharge involving the period of service beginning on April 15, 1992.  This is considered a bar to VA compensation benefits.  Therefore, for service connection to be granted, it must be shown that the appellant is entitled to service connection based solely on the period of service prior to April 15, 1992. 

(The Board notes at this point that the appellant's representative submitted a letter to the Board dated in December 2009 asserting that the appellant had a third period of active service from October 1995 to February 1999 that is characterized as honorable, and that it is only his second period of service from April 1992 until October 1995 that is characterized as dishonorable.  However, the appellant's DD Form 214 shows that he was dishonorably discharged in February 1999 after being retained in service for 1,624 days for the convenience of the government - i.e., he was incarcerated during the period in question, having been sentenced by General Court Martial in March 1996 to eight years imprisonment, of which he actually served four and one-half years.  Retention in service for the purpose of serving a military prison sentence does not constitute honorable active service.) 

No psychiatric disability was shown on enlistment examination in February 1988.  Records relating to the appellant's first (honorable) period of active service prior to April 1992 show treatment for left epididymitis in February 1992.  There is no medical documentation showing schizophrenia or any other psychosis or psychiatric disorder was identified during this period. 

The appellant reenlisted in April 1992.  He successfully completed the Primary Leadership Development Course (PLDC) in March 1993 and was promoted to Sergeant (E-5).  A noncommissioned officer (NCO) evaluation report in May 1994 shows the appellant performed well in his grade.  However, he was reduced to Specialist (E-4) by nonjudicial punishment in July 2004 for indebtedness. 

Service treatment records after April 1992 show treatment for inguinal hernia in June-July 1992 and for trichanorrhea in October 1993.  The appellant was treated for tinea pedis, epididymitis and urethritis in September 1993, for dehydration and cramps in October 1993, and for facial rash in December 1993.  He was treated for diarrhea in May 1994.  He was also treated at the substance abuse clinic (SAC) in May 1994; the SAC noted psychiatric symptoms of insomnia and mild depression possibly related to alcohol abuse.  He was treated for crab lice in September 1994. 

The earliest documentation of psychosis is an occupational therapy (OT) treatment note in January 1995 stating the appellant was referred to OT due to symptoms of audio and visual hallucinations.  Significantly, the consultation noted there was no history of these symptoms prior to the current episode.  The provisional OT diagnosis was psychosis of unknown etiology. 

The appellant was hospitalized for observation over an eight-day period in January-February 1995.  He was evaluated by a psychiatrist, who noted the appellant had apparently become markedly paranoid approximately two months earlier.  The appellant reported history of auditory and visual hallucinations beginning at age 13, as well as family history of psychiatric symptoms.  There was no history of previous psychiatric treatment, although the appellant had been seen on one occasion (unspecified) for marital counseling and was seen on one occasion in January 1995 for symptoms of posttraumatic stress disorder (PTSD).  The psychiatrist stated that although it had initially been assumed the appellant's symptomology constituted an expression of PTSD, it was more likely his experiences in Somalia had activated a partially latent psychotic process, with additional exacerbations when his family moved while he was in Saudi Arabia.  The psychiatrist diagnosed paranoid-type schizophrenia with continuous signs of disturbance at some level for a period of at least six months (actually 11 years of waxing and waning), although he noted that the symptomology was entirely by the appellant's report.  The psychiatrist recommended referral to a Physical Evaluation Board for possible elimination from service. 

At an April 1995 Sanity Board evaluation, the appellant reported that he had been experiencing hallucinations since early adolescence.  His medical history was noted to be unremarkable except for a hernia repair one year before.  The Sanity Board found the appellant was mentally responsible for his criminal conduct from 1993 to 1994 and competent to stand trial. 

The appellant was subsequently tried by Court Martial for 20 counts of submitting false and fraudulent claims, 20 counts of larceny and 11 counts of conspiracy to commit larceny; he was convicted in March 1996 and sentenced to dishonorable discharge and incarceration for eight years.  

The appellant was incarcerated beginning in October 1995.  Medical treatment records dating from the period of incarceration show continued symptoms of paranoid schizophrenia and treatment with psychotropic medication. 

In March 1997, during the appellant's incarceration, he was examined by a psychologist for the purpose of a disability evaluation.  The appellant reported he began to hear voices during childhood and adolescence but was not taken seriously.  The psychologist diagnosed current schizophrenia.  

The appellant was eventually granted SSA disability benefits dating from April 15, 1995. 

On VA psychiatric examination in January 2004, the appellant gave a history of hearing voices and having demons as a child; he was placed in special education because of problem with focus.  He reported having seen a psychiatrist at age 13 or 14, but he was given no treatment.  The appellant reported that immediately after basic training in 1989 he saw a psychiatrist, who told him he was having stress.  He reported being hospitalized in Germany for a mental breakdown with hallucinations and delusions; he also reported having been hospitalized several times at Fort Benning for suspicions, delusions and hallucinations.  The VA examiner noted that the appellant's reported history was not at all consistent with the appellant's medical records.  The examiner noted that the appellant was first diagnosed with schizophrenia in January of 1995 during his second period of service, and that there was no evidence showing that paranoid schizophrenia preexisted service or was diagnosed at any time during the honorable period of service from August 1988 to April 1992. 

In October 2006 letters were received from the appellant's brothers JM and DJ; his sisters MG and EE; his friend LG; his niece PH; and his sister-in-law SM, all generally asserting the appellant was treated for paranoid schizophrenia during active service during the period 1989 to 1992.  

In October 2006 the RO also received a letter from the appellant's wife, asserting the appellant was treated for paranoid schizophrenia in 1990; she knew this because the appellant's sister, whom she knew in college, had to leave school to attend to her mother, who was in a depressive state because the appellant was being treated for paranoid schizophrenia in a military hospital. 

In October 2006 the RO also received a letter from the appellant's sister IM, stating the appellant was treated for paranoid schizophrenia since entering the military.  She stated that during the Persian Gulf War the appellant's weapon was taken from him because of paranoid schizophrenia; she knew this because the appellant's platoon sergeant called the appellant's mother and informed her the appellant was being monitored for being a danger to himself and others. 

In October 2006 the originating agency also received a "buddy statement" from TL, asserting he had served with the appellant in Germany in the 45th Support Battalion and remembered the appellant was treated for paranoid schizophrenia in 1990, and also knew he was treated for paranoid schizophrenia when deployed to the Persian Gulf War in 1991.  The originating agency also received a "buddy statement" from TP, stating he had served with the appellant in Germany in the 598th Maintenance Battalion and remembered the appellant being treated for paranoid schizophrenia in 1991 and 1992.  

In March 2007 the appellant submitted a document purporting to be a letter written by him to his parents in March 1991 and stating the appellant was currently feeling stressed because the other soldiers were teasing him because he had been diagnosed with paranoid schizophrenia.  

In May 2007 the appellant's wife submitted a document purporting to be a letter sent by the appellant to his parents in March 1992 and stating the appellant's commanding officer had decided not to bar the appellant from reenlistment "in April 1992" despite the diagnosed paranoid schizophrenia, because the commander said he could not "punish" the appellant for being a paranoid schizophrenic. 

The appellant's sister EE submitted a notarized letter in July 2007 asserting she had found the letter in her mother's bedroom drawer, and that the family was happy at the time to hear the appellant would be allowed to reenlist despite his diagnosed paranoid schizophrenia. 

After reviewing the evidence of record, the Board finds the appellant did not have paranoid schizophrenia or any other acquired psychiatric disorder during his honorable active service. 

As previously noted, the appellant's complete medical record for the period is apparently not available.  However, his medical treatment records from February 1992 onward are of record, and these show no indication of a psychiatric disorder until he was treated for substance abuse (with insomnia and mild depression) in May 1994.  There is no documentation of any other psychiatric disorder until January 1995, and in fact the examination reports in January-February 1995 and April 1995 specifically state there is no indication of previous treatment during service. 

Further, service personnel records show that after April 1992 the appellant was functioning well.  He completed PLDC, was promoted to the rank of Sergeant E-5, and performed satisfactorily in that grade for more than one year before he was reduced in rank for disciplinary reasons. 

The Board also notes as significant that a VA examiner found, based on review of the record and examination of the appellant, that there was no evidence showing that paranoid schizophrenia preexisted service or was diagnosed at any time during the honorable period of service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board acknowledges that examination reports during service characterized the appellant as having had psychotic symptoms including delusions and hallucinations since childhood, which raises the possibility the appellant had a preexisting psychiatric disorder that was aggravated by active service. 

The in-service notations of history of schizophrenia prior to service were clearly and expressly recording the appellant's self-reported history.  The Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, at the time the appellant made those statements to the examiners he was in treatment for a psychosis characterized by delusions and hallucinations, so the Board assigns little weight or credibility to those reports.  Further, the appellant's service entrance examination in 1988 noted psychiatric evaluation as "normal" and a VA examiner subsequently found, based on review of the evidence, that the appellant did not have a preexisting disorder. 

The Board also notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence and service personnel records cited above the Board has carefully considered the lay evidence offered by the appellant. 

The appellant himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the appellant is shown by medical evidence to be delusional and is shown by service personnel records to have been found guilty of submitting fraudulent claims to the government, which constitutes evidence of bad character and desire for monetary gain.  Accordingly, the Board finds the appellant to not be a credible witness in regard to his diagnosis and treatment during service, and assigns no credibility to his self-reported history. 

The record also contains lay statements from the appellant's family members and acquaintances, and lay "buddy statements" from purported fellow soldiers, as follows.  The Board acknowledges that a layperson "can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the statements from the appellant's family members are not based on any eyewitness observation of the appellant's actual treatment during service.  The Board therefore has accorded this lay evidence little probative value because none of the authors has actual knowledge of whether the Veteran was treated for paranoid schizophrenia during the time period in question.  The Board has found the service treatment records and service personnel records pertaining to the period in question to be of far greater probative value. 

Regarding the remaining lay statements, the Board finds TL and TP are competent to provide statements as to what they witnessed during service.  However, the statements are not credible because they are inconsistent with the appellant's medical history.  Here, again, the Board notes that the appellant's service treatment records from February 1992 onward are of record, and these show no indication of a psychiatric disorder until he was treated for substance abuse (with insomnia and mild depression) in May 1994.  There is no documentation of any other psychiatric disorder until January 1995.  Moreover, the examination reports in January-February 1995 and April 1995 specifically state there is no history of previous psychiatric treatment during service.  The contemporaneous medical records do not agree with the TL's and TP's recollections.  More contemporaneous records, by the very fact that they are closer in time to the alleged event, have greater probative value than later recollections of remote events.

In regard to the purported letters written by the appellant to his parents in March 1991 and March 1992, the Board considers those documents to be forgeries.  Both letters place far too great an emphasis on diagnosis of paranoid schizophrenia to be consistent with contemporaneous letters; rather, they appear to be letters written after-the-fact to retroactively establish diagnosis.  Particularly, the letter purportedly written in March 1992 expresses gratitude the unit commander did not bar the appellant from reenlisting "in April 1992" - a gratuitous insertion of the month and year unless the document was written after-the-fact to emphasize the date.  Further, contrary to the letter's assertion that the appellant's unit commander declined to impose a bar to reenlistment that would "punish" the appellant for the diagnosis, a bar to reenlistment is in fact a nonpunitive administrative action to keep unqualified persons from reenlisting for various reasons (overweight, physical fitness, etc.) until a specific situation is resolved; it is frankly not conceivable that the appellant's company commander would have failed to place a bar to reenlistment on a soldier diagnosed with paranoid schizophrenia, and then allow such a soldier to reenlist, and then promote such a soldier to Sergeant. 

The Board notes the appellant's sister submitted a notarized letter attesting that she found a letter in her mother's house and remembered that the bar to reenlistment was discussed by the family at the time.  Despite this endorsement, the Board finds the document is not credible on its face for the reasons cited above. 

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding psychiatric disability. 

In sum, the Board finds that the preponderance of the evidence establishes that paranoid schizophrenia, which is the appellant's only diagnosed psychiatric disorder, was not present during the appellant's period of honorable service or manifested within one year of the termination of such service.  Moreover, there is competent evidence indicating that the post-service psychosis is in any way related to the appellant's period of honorable service.  Accordingly, service connection for psychiatric disability is not warranted.


ORDER

Service connection for a psychiatric disability, to include paranoid schizophrenia, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


